EXHIBIT 1 JOINT FILING AGREEMENT In accordance with the requirements of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, and subject to the limitations set forth therein, the parties set forth below agree to jointly file the Schedule 13G to which this joint filing agreement is attached, and have duly executed this joint filing agreement as of the date set forth below. AURUM VENTURES M.K.I. LTD. By: /s/ Nili Lesnik Name: Nili Lesnik Title: Chief Executive Officer By: /s/Dan Gelvan Name: Dan Gelvan Title: Managing Director- Life Sciences Date: February 17, 2015 /s/ Morris Kahn MORRIS KAHN Date: February 17, 2015
